Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/08/2021.
Claims 1-30 are pending.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
 
Claims 1-30 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
 
Claim 1 recites the limitation “modifying at least one of the gap to satisfy the threshold or the second beamforming configuration to match the first beamforming configuration based at least in part on determining that the gap fails to satisfy the threshold” in lines 9-11.  
The claim is unclear as follow:
limitation “based at least in part on determining that the gap” is unclear what part it determining on.
If	 “at least one of the gap to satisfy the threshold” is A
“the second beamforming configuration to match the first beamforming configuration” is B
“determining that the gap fails to satisfy the threshold” is C
Then, is it modifying A OR B based at least in part on C,
modifying A OR modifying B based at least in part on C
who is determining that the gap fails to satisfy the threshold
In view of above, the claim is indefinite.

Independent claims 1, 19, 29 and 30 and dependent claims 2-18 and 20-28 recite limitation “based at least in part on” through out the claims. It is suggested to rewritten to “based at least on” to avoid indefinite to the claims.

For the purpose of examination, examiner will interpret the claims as best understood.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-4, 12, and 29 are rejected under 35 U.S.C. 103 unpatentable over SADIQ et al. (US 2019/0254045) in view of Chendamarai et al. (US 2019/0124694).
 
Regarding claim 1, SADIQ discloses a method of wireless communication performed by a user equipment (UE) [Fig. 6, ¶¶ 72-79; a process 700 for communication], comprising: 
receiving scheduling information that schedules a shared channel that is associated with a first beamforming configuration [¶ 75; at block 602, receiving a DCI with a TCI (Transmission Configuration Indication) that schedule a PDSCH associated with the beam ID of the PDSCH beam indicated in the DCI, see ¶¶ 56-63]; 
determining that a gap between the shared channel and a resource associated with a second beamforming configuration fails to satisfy a threshold [¶¶ 90; at block 606, determines whether the PDSCH is “too soon”, wherein “too soon” means that the time gap between DCI and PDSCH is less than a specified duration (e.g., Threshold-Sched-Offset), see Fig. 2, ¶ 59], wherein the UE is configured to monitor the resource [¶ 43; wherein the UE is configured to monitor a CORESET]; and 
modifying at least one of the gap to satisfy the threshold or the second beamforming configuration to match the first beamforming configuration based at least in part on determining that the gap fails to satisfy the threshold [¶ 76; If the time gap between the overriding PDSCH and its DCI is too short, e.g., smaller than a threshold, then the TCI state of the overriding PDSCH is adopted from the SPS-PDSCH transmission being overridden].
SADIQ discloses all aspects of claim invention set forth above, but does not explicitly disclose wherein the UE is configured to monitor the resource “associated with the second beamforming configuration”.
However, Chendamarai discloses wherein the UE is configured to monitor the resource associated with the second beamforming configuration [¶ 96; listen on the active receive beam configuration during gap periods for potential contenders transmitting RRQ signals].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the UE is configured to monitor the resource associated with the second beamforming configuration” as taught by Chendamarai in the system of SADIQ, so that it would provide a certain level of interference isolation in a mmW wireless communication systems [see Chendamarai; ¶ 5].

Regarding claim 2, the combined system of SADIQ and Chendamarai discloses the method of claim 1.
 SADIQ further discloses wherein the gap is modified, and wherein the method further comprises: switching from the second beamforming configuration to the first beamforming configuration, or from the first beamforming configuration to the second beamforming configuration, in the modified gap [¶ 86; switching from the second beamforming configuration to the first beamforming configuration, or from the first beamforming configuration to the second beamforming configuration, in the modified gap].  

Regarding claim 3, the combined system of SADIQ and Chendamarai discloses the method of claim 1. 
SADIQ further discloses wherein the gap is a zero-length gap based at least in part on the resource associated with the second beamforming configuration being adjacent to or overlapping, in time, a resource associated with the shared channel [¶ 75; DCI schedules a PDSCH overlapping in time with the SPS PDSCH or occurring the same slot as the slot of the SPS PDSCH, on the same carrier].  

Regarding claim 4, the combined system of SADIQ and Chendamarai discloses the method of claim 3.
SADIQ further discloses wherein a resource associated with the shared channel overlaps the resource associated with the second beamforming configuration in at least one of time or frequency [¶ 75; DCI schedules a PDSCH overlapping in time with the SPS PDSCH or occurring the same slot as the slot of the SPS PDSCH, on the same carrier].  

Regarding claim 12, the combined system of SADIQ and Chendamarai discloses the method of claim 1.
Khoshnevisan further discloses further comprising: receiving the shared channel using a same beam as a control channel associated with the resource, based at least in part on modifying the first beamforming configuration to match the second beamforming configuration [¶¶ 62, 76; the beam of the PDSCH is the same as the beam of the CORESET in which the DCI was decoded].  

Regarding claim 29, the claim recites a method of wireless communication performed by a base station to perform the functions of the method of wireless communication performed by a user equipment (UE), as in claim 1; therefore, claim 29 is rejected along the same rationale that rejected in claim 1.

Claims 5-11 and 13-18 are rejected under 35 U.S.C. 103 unpatentable over SADIQ et al. (US 2019/0254045) in view of Chendamarai et al. (US 2019/0124694), and further in view of Khoshnevisan et al. (US 2021/0021330).

Regarding claim 5, the combined system of SADIQ and Chendamarai discloses the method of claim 1, but does not explicitly disclose wherein modifying the gap to satisfy the threshold comprises allocating one or more rate matching resources, wherein the shared channel is rate matched around the one or more rate matching resources.
However, Khoshnevisan discloses wherein modifying the gap to satisfy the threshold comprises allocating one or more rate matching resources, wherein the shared channel is rate matched around the one or more rate matching resources [¶¶ 109, 172-173; rate match around the symbol of the one or more symbols associated with the overlap into the duration or the partial overlap into the duration].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein modifying the gap to satisfy the threshold comprises allocating one or more rate matching resources, wherein the shared channel is rate matched around the one or more rate matching resources” as taught by Khoshnevisan in the combined system of SADIQ and Chendamarai, so that it would provide communication efficiency increases, it may be desirable for a wireless communications system to target low latencies and improve reliability for beam switching operations when operating in one or more radio frequency spectrum bands [see Khoshnevisan; ¶ 4].

Regarding claim 6, the combined system of SADIQ, Chendamarai, and Khoshnevisan discloses the method of claim 5.
Khoshnevisan further discloses wherein a time duration of the one or more rate matching resources is based at least in part on a UE capability regarding a subcarrier spacing [¶¶ 92, 107, 129; wherein a time duration of the one or more rate matching resources is based at least in part on a UE capability regarding a subcarrier spacing].  

Regarding claim 7, the combined system of SADIQ and Chendamarai discloses the method of claim 5.
Khoshnevisan further discloses wherein a time duration of the one or more rate matching resources is based at least in part on at least one of: a modulation and coding scheme of the shared channel or the resource, a transport block size of the shared channel or the resource, or a quantity of symbols of the shared channel [¶¶ 97, 107, 109, 173; wherein a time duration of the one or more rate matching resources is based at least on a quantity of symbols of the shared channel].  

Regarding claim 8, the combined system of SADIQ and Chendamarai discloses the method of claim 5.
Khoshnevisan further discloses wherein the one or more rate matching resources are allocated starting immediately adjacent to the resource associated with the second beamforming configuration [¶¶ 219, 223; wherein the one or more rate matching resources are allocated starting immediately adjacent to the resource associated with the second beamforming configuration].  

Regarding claim 9, the combined system of SADIQ and Chendamarai discloses the method of claim 5.
 Khoshnevisan further discloses wherein the one or more rate matching resources are allocated starting one or more symbols before or after the resource associated with the second beamforming configuration [¶¶ 219, 223; wherein the one or more rate matching resources are allocated starting one or more symbols before or after the resource associated with the second beamforming configuration].  

Regarding claim 10, the combined system of SADIQ and Chendamarai discloses the method of claim 9.
Khoshnevisan further discloses wherein a quantity of the one or more symbols is based at least in part on at least one of: a capability of the UE, a configuration of the UE, a duration of a control resource set associated with the resource associated with the second beamforming configuration, or a quantity of symbols of the shared channel [¶¶ 168; wherein a quantity of the one or more symbols is based at least in part on at least one of: a capability of the UE].  

Regarding claim 11, the combined system of SADIQ and Chendamarai discloses the method of claim 5.
Khoshnevisan further discloses wherein the shared channel is divided into a first segment and a second segment by the one or more rate matching resources, and wherein the second beamforming configuration is used for the first segment [¶¶ 139, 172, 207; wherein the shared channel is divided into a first segment and a second segment by the one or more rate matching resources, and wherein the second beamforming configuration is used for the first segment].  

Regarding claim 13, the combined system of SADIQ and Chendamarai discloses the method of claim 1.
Khoshnevisan further discloses wherein the resource associated with the second beamforming configuration is associated with a same cell as the shared channel [¶¶ 87-88; wherein the resource associated with the second beamforming configuration is associated with a same cell as the shared channel].  

Regarding claim 14, the combined system of SADIQ and Chendamarai discloses the method of claim 1.
Khoshnevisan further discloses wherein the resource associated with the second beamforming configuration is associated with a different cell than the shared channel and associated with a same frequency band as the shared channel [¶¶ 87-88; wherein the resource associated with the second beamforming configuration is associated with a different cell than the shared channel and associated with a same frequency band as the shared channel].  

Regarding claim 15, the combined system of SADIQ and Chendamarai discloses the method of claim 1.
Khoshnevisan further discloses wherein determining that the gap fails to satisfy the threshold is based at least in part on a scheduling offset, between the shared channel and a control channel that schedules the shared channel, satisfying a quasi-colocation switching time threshold [¶¶ 87; wherein determining that the gap fails to satisfy the threshold is based at least in part on a scheduling offset, between the shared channel and a control channel that schedules the shared channel, satisfying a quasi-colocation switching time threshold].  

Regarding claim 16, the combined system of SADIQ and Chendamarai discloses the method of claim 1.
Khoshnevisan further discloses wherein the resource associated with the second beamforming configuration overlaps the shared channel in frequency, and wherein the method further comprises: rate matching the shared channel around the resource associated with the second beamforming configuration [¶¶ 109, 172-173; rate match around the symbol of the one or more symbols associated with the overlap into the duration or the partial overlap into the duration].  

Regarding claim 17, the combined system of SADIQ and Chendamarai discloses the method of claim 16.
Khoshnevisan further discloses wherein the shared channel is rate matched around the resource associated with the second beamforming configuration without the UE receiving signaling indicating that the shared channel is to be rate matched around the resource [¶¶ 172, 207; wherein the shared channel is rate matched around the resource associated with the second beamforming configuration without the UE receiving signaling indicating that the shared channel is to be rate matched around the resource].  

Regarding claim 18, the combined system of SADIQ and Chendamarai discloses the method of claim 16.
SADIQ further discloses wherein the resource associated with the second beamforming configuration is for a control channel other than a control channel that scheduled the shared channel [¶¶ 165-166; wherein the resource associated with the second beamforming configuration is for a control channel other than a control channel that scheduled the shared channel].  

Claims 19-21 and 30 are rejected under 35 U.S.C. 103 unpatentable over KIM et al. (US 2020/0367183) in view of Khoshnevisan et al. (US 2021/0021330).

Regarding claim 19, KIM discloses a method of wireless communication performed by a base station [Fig. 6, ¶¶ 112-123; a method of transmitting a demodulation reference signal (DMRS) for decoding downlink data on a PDSCH], comprising: 
mapping one or more demodulation reference signals (DMRSs) to one or more segments of a shared channel [Fig. 6, ¶¶ 114-115; mapping a first DMRS 601 and a second DMRS 602 to PDSCH mapping type A and B], wherein the shared channel is divided into two or more segments by a rate matching resource [Fig. 6, ¶ 113; wherein the shared channel is divided into two or more segments by a rate matching resource (see ¶¶ 120-121)], and wherein the mapping is performed based at least in part on respective quantities of symbols of the one or more segments [Fig. 6, ¶ 115-116; wherein the mapping is performed based at least in part on respective quantities of symbols of the one or more segments]; 
mapping data of the shared channel to the one or more segments [Fig. 6, ¶¶ 119-120; mapping data of the shared channel to the one or more segments]; and 
transmitting the one or more segments of the shared channel [Fig. 6, ¶¶ 119-120; transmitting the one or more segments of the shared channel].  
KIM discloses all aspects of claim invention set forth above, but does not explicitly disclose wherein the shared channel is divided into two or more segments by a rate matching resource “associated with a beam switching gap between the shared channel and a resource associated with a different beamforming configuration than the shared channel”.
However, Khoshnevisan discloses wherein the shared channel is divided into two or more segments by a rate matching resource associated with a beam switching gap between the shared channel and a resource associated with a different beamforming configuration than the shared channel [¶¶  132-135, 139, 172 wherein the shared channel is divided into two or more segments by a rate matching resource associated with a beam switching gap between the shared channel and a resource associated with a different beamforming configuration than the shared channel].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the UE is configured to monitor the resource associated with the second beamforming configuration” as taught by Khoshnevisan in the system of KIM, so that it would provide communication efficiency increases, it may be desirable for a wireless communications system to target low latencies and improve reliability for beam switching operations when operating in one or more radio frequency spectrum bands [see Khoshnevisan; ¶ 4].

Regarding claim 20, the combined system of KIM and Khoshnevisan discloses the method of claim 19.
KIM further discloses wherein a mini-slot based DMRS mapping technique is used to map the one or more DMRSs for all segments of the one or more segments [Fig. 6, ¶ 113; wherein a mini-slot based DMRS mapping technique is used to map the one or more DMRSs for all segments of the one or more segments].  

Regarding claim 21, the combined system of KIM and Khoshnevisan discloses the method of claim 19.
KIM further discloses wherein a slot based DMRS mapping technique is used to map the one or more DMRSs for a first segment of the one or more segments [Fig. 6, ¶ 113; a PDSCH mapping type A 610 may correspond to slot-based scheduling], and wherein a mini-slot based DMRS mapping technique is used to map the one or more DMRSs for a second segment, of the one or more segments, that occurs after the beam switching gap [Fig. 6, ¶ 113; a PDSCH mapping type B 620 may correspond to mini-slot-based scheduling].  

Regarding claim 30, the claim recites a method of wireless communication performed by a user equipment (UE) to perform the functions of the method of wireless communication performed by a base station as in claim 19; therefore, claim 30 is rejected along the same rationale that rejected in claim 19.

Claims 24-28 are rejected under 35 U.S.C. 103 unpatentable over KIM et al. (US 2020/0367183) in view of Khoshnevisan et al. (US 2021/0021330), and further in view of NOH et al. (US 20200328849).

Regarding claim 24, the combined system of KIM and Khoshnevisan discloses the method of claim 19, but does not explicitly disclose wherein the data is mapped based at least in part on one of: a first rule for which a redundancy version of the data is split over multiple segments of the shared channel, or a second rule for which the redundancy version is mapped to a single segment of the shared channel.
However, NOH discloses wherein the data is mapped based at least in part on one of: a first rule for which a redundancy version of the data is split over multiple segments of the shared channel, or a second rule for which the redundancy version is mapped to a single segment of the shared channel [¶¶ 111, 130; wherein the data is mapped based at least in part on one of: a first rule for which a redundancy version of the data is split over multiple segments of the shared channel, or a second rule for which the redundancy version is mapped to a single segment of the shared channel].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the data is mapped based at least in part on one of: a first rule for which a redundancy version of the data is split over multiple segments of the shared channel, or a second rule for which the redundancy version is mapped to a single segment of the shared channel” as taught by NOH in the combined system of KIM and Khoshnevisan, so that it would provide various types of services, and will require a method for facilitating provision of the services [see NOH; ¶ 8].

Regarding claim 25, the combined system of KIM and Khoshnevisan discloses the method of claim 24, but does not explicitly disclose
NOH further discloses wherein the redundancy version is split into two or more sets of code blocks that are mapped to respective segments of the multiple segments in accordance with the first rule [¶¶ 127-130; wherein the redundancy version is split into two or more sets of code blocks that are mapped to respective segments of the multiple segments in accordance with the first rule].  

Regarding claim 26, the combined system of KIM and Khoshnevisan discloses the 
method of claim 24.
NOH further discloses wherein a code block group of the data of the shared channel is mapped to a single segment of the one or more segments [¶ 143; wherein a code block group of the data of the shared channel is mapped to a single segment of the one or more segments]. 

Regarding claim 27, the combined system of KIM and Khoshnevisan discloses the method of claim 24.
NOH further discloses wherein the one or more segments include a plurality of segments, and wherein different redundancy versions of a transport block, including the redundancy version, are mapped to respective segments of the plurality of segments [¶¶ 130, 134; wherein the one or more segments include a plurality of segments, and wherein different redundancy versions of a transport block, including the redundancy version, are mapped to respective segments of the plurality of segments].  

Regarding claim 28, the combined system of KIM and Khoshnevisan discloses the method of claim 24.
NOH further discloses determining whether mapping of the data is to be performed using the first rule or the second rule based at least in part on at least one of: an explicit indication of whether the mapping is to be performed using the first rule or the second rule, a transport block size of the shared channel, a modulation and coding scheme of the shared channel, or a quantity of segments associated with the shared channel [¶¶ 124-132; determining whether mapping of the data is to be performed using the first rule or the second rule based at least in part on at least one of: an explicit indication of whether the mapping is to be performed using the first rule or the second rule, a transport block size of the shared channel, a modulation and coding scheme of the shared channel, or a quantity of segments associated with the shared channel].

Allowable Subject Matter
Claims 23-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
In additional to references cited that are used for rejection as set forth aboveÅSTRÖM et al. (CN 110637488) is also considered as relevant prior arts for rejection of in claims 1, 19, 29, and 30 (See Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469